DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant has amended the claims by canceling all substantive portions of the claim and adding new limitations.  Applicant has also changed from claiming a UE to a scheduling entity.  Therefore, to address these dramatic changes new rejections have been added below.  Please see the rejections that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view .

Regarding claim 1, R2-167574 discloses a scheduling entity configured for wireless communication, comprising: 
a processor; a
 transceiver communicatively coupled to the processor; and a memory communicatively coupled to the processor, wherein the processor is configured to:  (See R2-167574 section 2; RAN node (e.g. scheduling entity) has a processor executing an algorithm stored in memory and transmits and receives data (e.g. transceiver))
 transmit a first sync signal (SS) on a single carrier, via the transceiver, using a first SS numerology, the first SS comprising first configuration information corresponding to a first channel on the single carrier; (See R2-167574 Section 1, 2; subcarrier spacing of sync signals (PSS, SSS) in a NR carrier (e.g. a single carrier); different numerologies; fig. 1; Refn has sync signals (e.g. first SS) of a first numerology; PSS and SSS are used to synchronize communication (e.g. first configuration information corresponding to a first channel); first channel is subcarrier of RefN)
transmit a second SS on the single carrier, via the transceiver, using a second SS numerology, the second SS comprising second configuration information corresponding to a second channel on the single carrier, wherein the first SS numerology is different from the second SS numerology; (See R2-167574 Section 1, 2; subcarrier spacing of sync signals (PSS, SSS) in a NR carrier (e.g. a single carrier); different numerologies; fig. 1; ActN has sync signals (e.g. second SS) of a second numerology; PSS and SSS are used to synchronize communication (e.g. second configuration information corresponding to a second channel); second channel is subcarrier of ActN)
R2-167574 does not explicitly disclose wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology.  However, R1-1612357 does disclose wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology.  (See R1-1612357 section 1; eNB multiplexing different numerologies with a same NR carrier bandwidth; section 2; downlink (e.g. transmitting) channels)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 to include the teaching of wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology of R1-1612357 with the motivation being to allow for different services and devices to flexibly utilize limited wireless resources and further using known methods (3GPP suite of standards) which yields predictable results (e.g. compatibility).

	Regarding claim 4, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 1, wherein the second numerology is different from the first numerology. (See R2-167574 Section 1, 2; different numerologies)

(See R2-167574 pg. 2; PSS/SSS different with respect to different numerologies; (that is, the PSS/SSS is the same as the numerology used but different to another numerology used))

Regarding claim 6, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 1, wherein the first SS numerology is multiplexed with the second SS numerology utilizing FDM.  (See R1-1612357 multiplexing different numerologies using FDM; data can be control, etc.)


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications) and further in view of Ji (2012/0230232).

	Regarding claim 2, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 1.  R1-1612357 discloses that when using different numerologies for data and control there would be different transmission properties.  (See R1-1612357 pg. 2)  R2-167574 in view of R1-1612357 do not explicitly disclose that the UE would be sent configuration information containing properties to access the channel.  However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel.  (See Ji para. 60, 66; enb sends UE configuration information for accessing channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	Regarding claim 3, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 1.  R1-1612357 discloses that when using different numerologies for data and control there would be different transmission properties.  (See R1-1612357 pg. 2)  R2-167574 in view of R1-1612357 do not explicitly disclose that the UE would be sent configuration information containing properties to access the channel.  However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel.  (See Ji para. 60, 66; enb sends UE configuration information for accessing channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications) and further in view of Kim (2008/0198795).

	Regarding claim 7, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 1.   R2-167574 in view of R1-1612357 do not explicitly disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel.  However, Kim does disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel.  (See Kim para. 172; PDCCH)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel of Kim with the motivation being to allow a UE to successfully receive, demodulate and decode other channels and further to conform to the 3GPP suite of standards which provides compatibility and saves money.


Claims 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications).

Regarding claim 8, R2-167574 discloses a method of wireless communication operable at a scheduling entity, comprising:
transmitting a first sync signal (SS) on a single carrier, via the transceiver, using a first SS numerology, the first SS comprising first configuration information corresponding to a first channel on the single carrier; (See R2-167574 Section 1, 2; subcarrier spacing of sync signals (PSS, SSS) in a NR carrier (e.g. a single carrier); different numerologies; fig. 1; Refn has sync signals (e.g. first SS) of a first numerology; PSS and SSS are used to synchronize communication (e.g. first configuration information corresponding to a first channel); first channel is subcarrier of RefN)
	transmitting a second SS on the single carrier, via the transceiver, using a second SS numerology, the second SS comprising second configuration information corresponding to a second channel on the single carrier, wherein the first SS numerology is different from the second SS numerology; (See R2-167574 Section 1, 2; subcarrier spacing of sync signals (PSS, SSS) in a NR carrier (e.g. a single carrier); different numerologies; fig. 1; ActN has sync signals (e.g. second SS) of a second numerology; PSS and SSS are used to synchronize communication (e.g. second configuration information corresponding to a second channel); second channel is subcarrier of ActN)
R2-167574 does not explicitly disclose wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology.  However, R1-1612357 does disclose wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology.  (See R1-1612357 section 1; eNB multiplexing different numerologies with a same NR carrier bandwidth; section 2; downlink (e.g. transmitting) channels)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 to include the teaching of wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology of R1-1612357 with the motivation being to allow for different services and devices to flexibly utilize limited wireless resources and further using known methods (3GPP suite of standards) which yields predictable results (e.g. compatibility).

	Regarding claim 11, R2-167574 in view of R1-1612357 discloses the method of claim 8, wherein the second numerology is different from the first numerology. (See R2-167574 Section 1, 2; different numerologies)

	Regarding claim 12, R2-167574 in view of R1-1612357 discloses the method of claim 8, wherein the first SS numerology is same as the first numerology, and the second SS numerology is same as the second numerology. (See R2-167574 pg. 2; PSS/SSS different with respect to different numerologies; (that is, the PSS/SSS is the same as the numerology used but different to another numerology used))

	Regarding claim 13, R2-167574 in view of R1-1612357 discloses the method of claim 8, wherein the first SS numerology is multiplexed with the second SS numerology utilizing FDM. (See R1-1612357 multiplexing different numerologies using FDM; data can be control, etc.)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications) and further in view of Ji (2012/0230232).

	Regarding claim 9, R2-167574 in view of R1-1612357 discloses the method of claim 8.  R1-1612357 discloses that when using different numerologies for data and control there would be different transmission properties.  (See R1-1612357 pg. 2)  R2-167574 in view of R1-1612357 do not explicitly disclose that the UE would be sent configuration information containing properties to access the channel.  However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel.  (See Ji para. 60, 66; enb sends UE configuration information for accessing channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

Regarding claim 10, R2-167574 in view of R1-1612357 discloses the method of claim 8.  R1-1612357 discloses that when using different numerologies for data and control there would be different transmission properties.  (See R1-1612357 pg. 2)  R2-167574 in view of R1-1612357 do not explicitly disclose that the UE would be sent configuration information containing properties to access the channel.  However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel.  (See Ji para. 60, 66; enb sends UE configuration information for accessing channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications) and further in view of Kim (2008/0198795).

	Regarding claim 14, R2-167574 in view of R1-1612357 discloses the method of claim 8.  R2-167574 in view of R1-1612357 do not explicitly disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel.  However, Kim does disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel.  (See Kim para. 172; PDCCH)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel of Kim with the motivation being to allow a UE to successfully receive, demodulate and decode other channels and further to conform to the 3GPP suite of standards which provides compatibility and saves money.


Claims 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications).

Regarding claim 15, R2-167574 discloses a scheduling entity configured for wireless communication, comprising: (See R2-167574 section 2; RAN node (e.g. scheduling entity) has a processor executing an algorithm stored in memory and transmits and receives data (e.g. transceiver))
	transmitting a first sync signal (SS) on a single carrier, via the transceiver, using a first SS numerology, the first SS comprising first configuration information corresponding to a first channel on the single carrier; (See R2-167574 Section 1, 2; subcarrier spacing of sync signals (PSS, SSS) in a NR carrier (e.g. a single carrier); different numerologies; fig. 1; Refn has sync signals (e.g. first SS) of a first numerology; PSS and SSS are used to synchronize communication (e.g. first configuration information corresponding to a first channel); first channel is subcarrier of RefN)
	transmitting a second SS on the single carrier, via the transceiver, using a second SS numerology, the second SS comprising second configuration information corresponding to a second channel on the single carrier, wherein the first SS numerology is different from the second SS numerology; (See R2-167574 Section 1, 2; subcarrier spacing of sync signals (PSS, SSS) in a NR carrier (e.g. a single carrier); different numerologies; fig. 1; ActN has sync signals (e.g. second SS) of a second numerology; PSS and SSS are used to synchronize communication (e.g. second configuration information corresponding to a second channel); second channel is subcarrier of ActN)
R2-167574 does not explicitly disclose wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology.  However, R1-1612357 does disclose wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology.  (See R1-1612357 section 1; eNB multiplexing different numerologies with a same NR carrier bandwidth; section 2; downlink (e.g. transmitting) channels)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 to include the teaching of wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology of R1-1612357 with the motivation being to allow for different services and devices to flexibly utilize limited wireless resources and further using known methods (3GPP suite of standards) which yields predictable results (e.g. compatibility).

Regarding claim 18, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 15, wherein the second numerology is different from the first numerology. (See R2-167574 Section 1, 2; different numerologies)

Regarding claim 19, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 15, wherein the first SS numerology is same as the first numerology, and the second SS numerology is same as the second numerology. (See R2-167574 pg. 2; PSS/SSS different with respect to different numerologies; (that is, the PSS/SSS is the same as the numerology used but different to another numerology used))

Regarding claim 20, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 15, wherein the first SS numerology is multiplexed with the second SS numerology utilizing FDM. (See R1-1612357 multiplexing different numerologies using FDM; data can be control, etc.)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications) and further in view of Ji (2012/0230232).

	Regarding claim 16, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 15.  R1-1612357 discloses that when using different numerologies for data and control there would be different transmission properties.  (See R1-1612357 pg. 2)  R2-167574 in view of R1-1612357 do not explicitly disclose that the UE would be sent configuration information containing properties to access the channel.  However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel.  (See Ji para. 60, 66; enb sends UE configuration information for accessing channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	Regarding claim 17, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 15.  R1-1612357 discloses that when using different numerologies for data and control there would be different transmission properties.  (See R1-1612357 pg. 2)  R2-167574 in view of R1-1612357 do not explicitly disclose that the UE would be sent configuration information containing properties to access the channel.  However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel.  (See Ji para. 60, 66; enb sends UE configuration information for accessing channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications) and further in view of Kim (2008/0198795).

Regarding claim 21, R2-167574 in view of R1-1612357 discloses the scheduling entity of claim 15.  R2-167574 in view of R1-1612357 do not explicitly disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel.  However, Kim does disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel.  (See Kim para. 172; PDCCH)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel of Kim with the motivation being to allow a UE to successfully receive, demodulate and decode other channels and further to conform to the 3GPP suite of standards which provides compatibility and saves money.


Claims 22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications).

Regarding claim 22, R2-167574 discloses a non-transitory computer readable medium storing computer executable code, comprising instructions for causing a user equipment (UE) configured for wireless communication, to: (See R2-167574 section 2; RAN node (e.g. scheduling entity) has a processor executing an algorithm stored in memory and transmits and receives data (e.g. transceiver))
	transmit a first sync signal (SS) on a single carrier, via the transceiver, using a first SS numerology, the first SS comprising first configuration information corresponding to a first channel on the single carrier; (See R2-167574 Section 1, 2; subcarrier spacing of sync signals (PSS, SSS) in a NR carrier (e.g. a single carrier); different numerologies; fig. 1; Refn has sync signals (e.g. first SS) of a first numerology; PSS and SSS are used to synchronize communication (e.g. first configuration information corresponding to a first channel); first channel is subcarrier of RefN)
	transmit a second SS on the single carrier, via the transceiver, using a second SS numerology, the second SS comprising second configuration information corresponding to a second channel on the single carrier, wherein the first SS numerology is different from the second SS numerology; (See R2-167574 Section 1, 2; subcarrier spacing of sync signals (PSS, SSS) in a NR carrier (e.g. a single carrier); different numerologies; fig. 1; ActN has sync signals (e.g. second SS) of a second numerology; PSS and SSS are used to synchronize communication (e.g. second configuration information corresponding to a second channel); second channel is subcarrier of ActN)
R2-167574 does not explicitly disclose wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology.  However, R1-1612357 does disclose wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology.  (See R1-1612357 section 1; eNB multiplexing different numerologies with a same NR carrier bandwidth; section 2; downlink (e.g. transmitting) channels)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 to include the teaching of wherein the scheduling entity transmits a first channel using a first numerology and a second channel using a second numerology of R1-1612357 with the motivation being to allow for different services and devices to flexibly utilize limited wireless resources and further using known methods (3GPP suite of standards) which yields predictable results (e.g. compatibility).

Regarding claim 25, R2-167574 in view of R1-1612357 discloses the non-transitory computer readable medium of claim 22, wherein the second numerology is different from the first numerology.  (See R2-167574 Section 1, 2; different numerologies)

Regarding claim 26, R2-167574 in view of R1-1612357 discloses the non-transitory computer readable medium of claim 22, wherein the first SS numerology is same as the first numerology, and the second SS numerology is same as the second numerology. (See R2-167574 pg. 2; PSS/SSS different with respect to different numerologies; (that is, the PSS/SSS is the same as the numerology used but different to another numerology used))

Regarding claim 27, R2-167574 in view of R1-1612357 discloses the non-transitory computer readable medium of claim 22, wherein the first SS numerology is multiplexed with the second SS numerology utilizing FDM.  (See R1-1612357 multiplexing different numerologies using FDM; data can be control, etc.)

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications) and further in view of Ji (2012/0230232).

Regarding claim 23, R2-167574 in view of R1-1612357 discloses the non-transitory computer readable medium of claim 22.  R1-1612357 discloses that when using different numerologies for data and control there would be different transmission properties.  (See R1-1612357 pg. 2)  R2-167574 in view of R1-1612357 do not explicitly disclose that the UE would be sent configuration information containing properties to access the channel.  However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel.  (See Ji para. 60, 66; enb sends UE configuration information for accessing channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

Regarding claim 24, R2-167574 in view of R1-1612357 discloses the non-transitory computer readable medium of claim 22.  R1-1612357 discloses that when using different numerologies for data and control there would be different transmission properties.  (See R1-1612357 pg. 2)  R2-167574 in view of R1-1612357 do not explicitly disclose that the UE would be sent configuration information containing properties to access the channel.  However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel.  (See Ji para. 60, 66; enb sends UE configuration information for accessing channel)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over R2-167574 (3GPP TSG-RAN WG2 Meeting #96; Reno, Nevada; 14-18 November 2016; Initial Access with Multiple Numerologies; Huawei, HiSilicon), and further in view of R1-1612357 (3GPP TSG-RAN WG1 #87; Reno Nevada; 14-18 November 2016; MAC Layer Impact of Supporting Different Numerologies; InterDigital Communications) and further in view of Kim (2008/0198795).

Regarding claim 28, R2-167574 in view of R1-1612357 discloses the non-transitory computer readable medium of claim 22.  R2-167574 in view of R1-1612357 do not explicitly disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel.  However, Kim does disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel.  (See Kim para. 172; PDCCH)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R2-167574 in view of R1-1612357 to include the teaching of wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel of Kim with the motivation being to allow a UE to successfully receive, demodulate and decode other channels and further to conform to the 3GPP suite of standards which provides compatibility and saves money.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461